

 
 
 

 
Exhibit 10.23




FIFTH AMENDMENT
TO THE ASSET PURCHASE AGREEMENT


Dated May 15, 2009




among


RCLC, Inc. (formally known as RONSON CORPORATION),
a New Jersey corporation,


and


RONSON AVIATION, INC.,
a New Jersey corporation,


SELLER,




HAWTHORNE TTN HOLDINGS, LLC
a Delaware Limited Liability Company,


BUYER.








Sale by RCLC, Inc. (formally known as Ronson Corporation) of
Certain  of the Assets and
the Business of its Wholly Owned Subsidiary,
Ronson Aviation, Inc. to




Hawthorne TTN Holdings, LLC

 
 

--------------------------------------------------------------------------------

 



WHEREAS, RCLC, Inc. (formally known as RONSON CORPORATION), a New Jersey
corporation (“Parent”), and RONSON AVIATION, INC., a New Jersey Corporation
(“Aviation”) (Parent and Aviation hereinafter referred to together as “Seller”),
and Hawthorne TTN Holdings, LLC, a Delaware limited liability company (“Buyer”)
entered into that certain ASSET PURCHASE AGREEMENT (“APA”) dated May 15, 2009;
and


WHEREAS, Seller and Buyer entered into the First Amendment to the Asset Purchase
Agreement on or about October 15, 2009 extending the Closing Date to on or
before December 31, 2009; and


WHEREAS, Seller and Buyer entered into the Second Amendment of the Asset
Purchase Agreement extending the Closing date to March 5, 2010; and


WHEREAS, Seller and Buyer entered into the Third Amendment of the Asset Purchase
Agreement extending the Closing Date to March 26, 2010; and


WHEREAS, Seller and Buyer entered into the Fourth Amendment of the Asset
Purchase Agreement, which among other things, extended the Closing Date to March
31, 2010; and


WHEREAS, Sell and Buyer wish to further extend the closing date to April 14,
2010; and


NOW THEREFORE, the parties hereby agree as follows:


 
1.
Section 3 of the APA is amended to provide that the Closing Date shall be on or
before April 14, 2010.



 
2.
Section 19 of the APA is amended to eliminate the provision that Seller shall
reimburse Buyer a sum not to exceed $150,000 for its actual accounting,
environmental and legal fees if Seller terminates the APA pursuant to that
provision.



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.



   
RCLC, Inc. (formally known as RONSON
   
CORPORATION)
       
BY:
 /s/ Joel Getzler
   
Joel Getzler
   
Chief Reconstruction Officer

Dated:

 
 

--------------------------------------------------------------------------------

 




   
RONSON AVIATION, INC.
       
BY:
/s/ Joel Getzler
   
Joel Getzler
   
Chief Reconstruction Officer
Dated:
                   
HAWTHORNE TTN HOLDINGS, LLC
       
BY:
/s/ Steven Levesque
   
Steven Levesque
   
President, Hawthorne Corp.,
   
Managing Member
Dated:
   








 